ALLOWABILITY NOTICE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 1/12/2021 and 2/10/2021 have been entered.
 
Response to Amendment
The amendment filed 1/12/2021 has been entered in full.  

Response to Arguments
Applicant has amended the claims in response to the grounds of rejection set forth in the prior Office action.  As the amendments overcome the pending grounds of rejection and objection, the rejections and objections are hereby withdrawn.  There are no further pending objections or rejections.  Accordingly, this application is in condition for allowance.

Allowable Subject Matter
Claims 1-4 and 6-25 are allowed.
The following is an examiner’s statement of reasons for allowance.  The claimed features of the newly added amendments to the independent claims, in combination with the remainder of the limitations of the independent claims, are neither anticipated nor obvious in selecting, from at least one segment/portion, a number of pixels determined based on the first reliability and the second reliability of the at least one segment/portion.  The claim scope requires the selection of a number of pixels from the segment/portion based on both the first reliability and the second reliability.  Accordingly, the claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M MOYER whose telephone number is (571)272-9523.  The examiner can normally be reached on Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW M MOYER/             Primary Examiner, Art Unit 2663